TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00683-CV



                              In re Christopher Tremane Saunders


                       ORIGINAL PROCEEDING FROM BELL COUNTY



                             MEMORANDUM OPINION


               Christopher Tremane Saunders has filed an original petition for writ of habeas

corpus in this Court. The petition for writ of habeas corpus is dismissed for want of jurisdiction.1

See Tex. Gov’t Code § 22.221(d) (court of appeals may issue writ of habeas corpus when person

is restrained because “of the violation of an order, judgment, or decree previously made, rendered,

or entered by the court or judge in a civil case”); see also Tex. Code Crim. Proc. art. 11.05 (listing

courts with authority to issue writ of habeas corpus in criminal proceedings).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: December 4, 2015




       1
         Saunders attached a document entitled “subpoena” to his petition for writ of habeas corpus,
in which he requests that we order the court reporter to file the reporter’s record related to his
underlying criminal case. This request is also dismissed.